1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARK A. HODGE,                                   )   Case No.: 1:19-cv-00341-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING, WITHOUT PREJUDICE,
13           v.                                           PLAINTIFF’S MOTION FOR APPOINTMENT
                                                      )   OF COUNSEL
14                                                    )
     C. SANTIESTEBAN, et.al.,
                                                      )   [ECF No. 25]
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Mark A. Hodge is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed October 7,
21   2019.
22           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28   ///
                                                          1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             Plaintiff assert this case involves complicated issues and confidential discovery, and he has

7    recently suffered an injury to his left hand which makes writing difficult. Plaintiff’s request must be

8    denied, without prejudice, as neither the interests of justice nor exceptional circumstances warrant

9    appointment of counsel at this time. Plaintiff has thus far been able to articulate his claims, and has

10   continued to litigate this action. Even if it assumed that Plaintiff is not well versed in the law and that

11   he has made serious allegations which, if proved, would entitle him to relief, his case is not

12   exceptional. The Court is faced with similar cases almost daily. While the Court recognizes that

13   Plaintiff is at a disadvantage due to his pro se status and his incarceration, the test is not whether

14   Plaintiff would benefit from the appointment of counsel. See Wilborn v. Escalderon, 789 F.2d 1328,

15   1331 (9th Cir. 1986) (“Most actions require development of further facts during litigation and a pro se

16   litigant will seldom be in a position to investigate easily the facts necessary to support the case.”) The

17   test is whether exception circumstances exist and here, they do not. Circumstances common to most

18   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

19   circumstances that would warrant a request for voluntary assistance of counsel. Accordingly,

20   Plaintiff’s motion for the appointment of counsel is denied, without prejudice.

21
22   IT IS SO ORDERED.

23   Dated:     October 8, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
